Matter of Brandes (2019 NY Slip Op 01595)





Matter of Brandes


2019 NY Slip Op 01595


Decided on March 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


1999-07000

[*1]In the Matter of Joel R. Brandes, a disbarred attorney. (Attorney Registration No. 1168483)




DECISION & ORDERMotion by Joel R. Brandes for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Brandes was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 19, 1969. By opinion and order of this Court dated April 8, 2002, Mr. Brandes was disbarred upon a finding that he was guilty of five charges of professional misconduct (see Matter of Brandes , 292 AD2d 129). Mr. Brandes's prior three motions for reinstatement were denied by decisions and orders on motion of this Court dated November 5, 2009, December 17, 2012, and June 3, 2015, respectively. By decision and order on motion of this Court dated February 10, 2017, Mr. Brandes's fourth motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in opposition and in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Joel R. Brandes is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Joel R. Brandes to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court